Ryan, C. J.
The appeal to the circuit court from the justice was governed by sec. 218, ch. 120, R. S.
The rule is well settled, that on such appeals the circuit court can only affirm or reverse the judgment, and cannot render any other judgment, except for costs of the appeal. Dykens v. Munson, 2 Wis., 245; Carney v. Doyle, 14 id., 270; Stoppenbach v. Zohrlaut, 21 id., 385; Detling v. Weber, 29 id., 559.
The judgment of the circuit court in this case, de novo, on the merits, is therefore erroneous.
It is claimed by the respondent, however, that the error of the judgment is cured by a remittitur of the damages adjudged to him by the circuit court. If filed in time, we do not think that the remittitur could have that effect. But we need not discuss the question, for the remittitur was not filed until after this appeal had been taken.
By the Court. — The judgment of the court below is reversed, and the cause remanded for judgment in conformity with this opinion.